Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 2 October 1804
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


               
                  Monsieur le Président,
                  Paris 10 Vendemiaire 13. 2. 8bre. 1804.
               
               Je ne dois ajouter que peu de chose à la Lettre que je vous écrivais il y a trois mois, et dont je joins ici le duplicata.
               Les raisons qui me rappellent auprès de vous deviennent chaque jour plus puissantes.
               L’Europe ne convient plus du tout à la Philosophie.
               Pour un tems plus ou moins long, mais qui vraisemblablement durera plus que je ne puis faire, elle est en proie aux Princes, aux Prêtres, aux Généraux, aux Jésuites, au Luxe insensé, aux mœurs corrompues, à la friponnerie déhontée, aux contributions vexatoires, iniques, ruineuses, à toutes les erreurs possibles en politique, en commerce, en finance, en administration.
               Si vous n’êtiez pas un homme de bien à qui les malheurs de l’humanité, quelque part qu’ils aient lieu, ne peuvent devenir étrangers, cela vous affligerait peu, vous principal Régulateur du nouveau monde qui recueille les Citoyens et les richesses que nous bannissons.—Mais moi, Européen, Français, qui n’ai des autres sciences qu’une teinture générale, qui ne m’étais fortement appliqué qu’à celle du Gouvernement, qui pendant trente années l’avais cultivée, appliquée avec assez de succès pour que mon travail et celui de nos amis eussent augmenté la Population de mon Pays de quatre millions d’âmes, plus heureuses de beaucoup qu’on ne l’êtait il y a un demi siecle, je dois avoir et j’ai le coeur percé.
               Je ne saurai jamais bien la Langue anglaise; on sait encore moins ici la mienne. Et si je confère mal sur vos oeuvres, cela ne m’empêchera pas de les voir avec consolation.
               Salut et respectueux attachement.
               
                  
                     du Pont (de Nemours)
                  
               
               
                  Il m’est doux de penser qu’à ce moment même, on vous réélit Président. Cela est plus flatteur qu’une succession héréditaire.
               
             
          Editors’ Translation
               
                  
                     Mister President,
                     Paris, 10 Vendémiaire Year 13, 2 Oct. 1804
                  
                  There are only a few additions to the letter I wrote you three months ago, of which a duplicate is enclosed.
                  The reasons that bring me back to you become more urgent every day.
                  Europe is not at all suitable to the values of reason.
                  
                  In the short or long term, but which is not likely to be longer than my lifetime, Europe will continue to be prey to princes, priests, generals, Jesuits, unrestrained luxury, corrupt morals, shameless deceit, abhorrent, iniquitous, ruinous taxes, and all possible wrongdoing in politics, commerce, finance, and government.
                  This would not afflict you if you were not a virtuous man for whom none of humanity’s misfortunes can be alien, no matter where they occur. You are the principal leader of the new world which welcomes the citizens and resources we banish. I, as a European and a Frenchman, with only a veneer of learning in other fields, have applied myself entirely to political science, cultivating that for thirty years with enough success that my work and that of our friends has increased my country’s population by four million souls. They are much happier than those who lived half a century ago, but I am necessarily heartbroken.
                  I will never speak English well enough, but people here know even less French. Although I am an imperfect reader of your works, I nevertheless find consolation in them.
                  Greetings and respectful attachment.
                  
                     
                        du Pont (de Nemours)
                     
                  
                  
                     I take heart in knowing that at this very moment you are being reelected President. That is more flattering than a hereditary succession.
                  
               
            